Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/17/2021 under 37 CFR 1.131 has been considered.
Applicant’s arguments with respect to claims 1-3, 5-10, 21-24 have been considered but are moot because the arguments do not apply to any of the references as being used in the current rejection.
Claims 21-24 have been added.

DETAILED ACTION
This action is responsive to application No. 16725710 filed on 12/23/2019.
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Election/Restrictions
Applicant’s election with traverse of claims 1-10 in the reply filed on 09/01/2021 is acknowledged.
Applicant’s traversal in regards to the species restriction requirement is persuasive, accordingly the species restriction requirement is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin et al. (US 2020/0343434).
Regarding independent claim 1, Rubin et al. teach a semiconductor-superconductor hybrid structure comprising: 
a semiconductor layer (Fig. 3, element 312); and 
a superconductor heterostructure on the semiconductor layer, the superconductor heterostructure comprising 
a first superconductor layer (Fig. 3, element 326) on the semiconductor layer, 
a second superconductor layer (Fig. 3, element 316) on the first superconductor layer, and 
a third superconductor layer (Fig. 3, element 322) directly on the second superconductor layer,
wherein the first superconductor layer comprises a first superconducting material and the second superconductor layer comprises a second superconducting material that is different from the first superconducting material (paragraph 0082).
Regarding claim 2, Rubin et al. teach wherein the first superconducting material and the second superconducting material comprise one of aluminum, lead, niobium, indium, tin, tantalum, and vanadium (paragraph 0089).
Regarding claim 5, Rubin et al. teach wherein the third superconductor layer comprises the first superconducting material (paragraph 0082).
Regarding claim 22, Rubin et al. teach wherein the third superconductor layer comprises a third superconducting material, which is different from the first superconducting material and the second superconducting material (paragraph 0082).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2020/0343434) in view of Koyama et al. (US 2011/0155998).
Regarding claim 3, Rubin et al. teach all of the limitations a discussed above.
Rubin et al. do not explicitly disclose wherein the semiconductor layer comprises one of indium arsenide, indium antimonide, and indium arsenide antimonide.
Before the effective filling date of the invention it would have been obvious to one having ordinary skill in the art to select indium arsenide as a substrate material as shown by Koyama et al. in paragraph 0061, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-7, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2020/0343434) in view of Rosenblatt et al. (US 10,243,132).
Regarding claim 6, Rubin et al. teach all of the limitations a discussed above.
Rubin et al. do not explicitly disclose wherein the superconductor heterostructure further comprises a fourth superconductor layer on the third superconductor layer.
Rosenblatt et al. teach a semiconductor-superconductor hybrid structure comprising a semiconductor layer (Fig. 11, element 102); and a superconductor heterostructure on the semiconductor layer, the superconductor heterostructure comprising a first superconductor layer (Fig. 11, element 104) on the semiconductor layer and a second superconductor layer (Fig. 11, element 408B) on the first superconductor layer, a third superconductor layer (Fig. 11, element 1010B) on the second superconductor layer, and a fourth superconductor layer (Fig. 11, element 1112) on the third superconductor layer.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Rubin et al. according to the teachings of Rosenblatt et al. with the motivation to provide a more uniform josephson junction (Col. 3, lines 19-21).
Regarding claim 7, Rubin et al. modified by Rosenblatt et al. teach wherein the third superconductor layer comprises the first superconducting material (paragraph 
Regarding claim 24, Rubin et al. modified by Rosenblatt et al. teach the third superconductor layer comprises a third superconducting material and the fourth superconductor layer comprises a fourth superconducting material; and the first superconductor layer, the second superconductor layer, the third superconductor layer, and the fourth superconductor layer are different from each other (paragraph 0082 of Rubin, Col. 10, lines 33-42 of Rosenblatt et al.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2020/0343434) in view of Holmes et al. (US 2021/0143310).
Regarding claim 8, Rubin et al. teach all of the limitations a discussed above.
Rubin et al. do not explicitly disclose wherein the semiconductor-superconductor hybrid structure forms a nanowire.
Before the effective filling date of the invention it was well known in the art for a semiconductor-superconductor hybrid structure forming a nanowire (Fig. 2, paragraph 0064-0066 of Holmes et al.) with the motivation to provide faster switching time.
Claims 9, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2020/0343434) in view of Prolier et al. (US 2012/0219824).
Regarding claim 9, Rubin et al. teach all of the limitations a discussed above.
Rubin et al. do not explicitly disclose wherein a thickness of at least one of the first superconductor layer and the second superconductor layer is less than 3 monolayers.

“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
Regarding claim 21, Rubin et al. teach all of the limitations a discussed above.
Rubin et al. do not explicitly disclose wherein a thickness of at least one of the first superconductor layer, the second superconductor layer, and the third superconductor layer is less than 3 monolayers.
Prolier et al. teach a superconductor layer with a thickness of 1 monolayer (paragraph 0006, 0008, claim 12). 
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2020/0343434) in view of Rupich et al. (US 2018/0330849) and further in view of Masanori (JP 2013175293 A).
Regarding claim 10, Rubin et al. teach all of the limitations a discussed above.
Rubin et al. do not explicitly disclose further comprising a cap layer on the superconductor heterostructure, wherein the cap layer is configured to protect the superconductor heterostructure from oxidation.
Rupich et al. teach a cap layer on a superconductor (paragraph 0030).
It would have been obvious to one of ordinary skill the art before the effective filling date of the invention to modify the teachings of Rubin et al. according to the teachings of Rupich et al. with the motivation to provide protection (paragraph 0030).
In re Leshin, 125 USPQ 416.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin et al. (US 2020/0343434) in view of Rosenblatt et al. (US 10,243,132) and further in view of in view of Prolier et al. (US 2012/0219824)..
Regarding claim 23, Rubin et al. modified by Rosenblatt et al. teach all of the limitations as discussed above.
Rubin et al. modified by Rosenblatt et al. do not explicitly disclose wherein a thickness of at least one of the first superconductor layer, the second superconductor layer, the third superconductor layer, and the fourth superconductor layer is less than 3 mono
Prolier et al. teach a superconductor layer with a thickness of 1 monolayer (paragraph 0006, 0008, claim 12). 
“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. MPEP 2144.05.


Conclusion 
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

						/SHAHED AHMED/
Primary Examiner, Art Unit 2813